Exhibit 10.3

 

 



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement dated as of July 5, 2016 (the
“Employment Agreement”), dated as of May 5, 2017 (this “Amendment”), is by and
among Lilis Energy, Inc., a Nevada corporation (the “Company”), and Ariella
Fuchs (“Executive”).

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.       Cash Incentive Bonus. Section 5.3 of the Employment Agreement is hereby
deleted and replaced in its entirety to read as follows: 

 

“5.3        Reserved.”

 

2.       Additional Representations and Warranties. This Amendment and the
Employment Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the parties hereto and are enforceable against each of the
parties hereto in accordance with their respective terms, subject only to the
effect, if any, of (i) applicable bankruptcy and other similar laws affecting
the rights of creditors generally and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

3.       Governing Law. This Amendment shall be governed, construed and enforced
in accordance with the Laws of the State of New York without giving effect to
the principles of conflicts of law thereof.

 

4.       Effect on the Employment Agreement. The Employment Agreement is not
modified or amended other than as expressly indicated herein, and all other
terms and conditions of the Employment Agreement shall remain in full force and
effect. The Employment Agreement, as amended hereby, shall remain in full force
and effect and is hereby ratified and confirmed. Except as expressly set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the parties, nor constitute
a waiver of any provision of the Employment Agreement (or an agreement to agree
to any future amendment, waiver or consent).

 

5.       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement.

 

 

[Signature on the following page]

 

 



 

 

 

IN WITNESS WHEREOF, Lilis and Executive have caused this Amendment to executed
as of the date first written above.

 

  LILIS ENERGY, INC.                         By: /s/ Abraham Mirman       Name:
Abraham Mirman         Title: Chief Executive Officer                        
EXECUTIVE                 By:  /s/ Ariella Fuchs         Name: Ariella Fuchs    

 



 



